internal_revenue_service te_ge technical_advice_memorandum release number release date date uil area manager - taxpayer's name taxpayer's address taxpayer's mentification number years involved conference held legend a c t u o w n issues whether funds derived by t a state-chartered credit_union described in sec_501 of the internal_revenue_code from the following activities should be treated as unrelated_business_taxable_income under sec_511 of the internal_revenue_code a b sale of accidental death and dismemberment insurance ad d sale of group life health and cancer insurance o o m sale of credit life and credit disability insurance sale of car warranties sale of collateral protection insurance cpi sale of checks facts established in19 recognized as exempt from federal_income_tax under sec_501 a of the tis astate-chartered credit_union whichis - internal_revenue_code code as an organization describedin sec_501 a t's board_of directors supervisory committee and loan committee are comprised entirely of elected members of the credit_union who serve on a voluntary basis without compensation membership in t is limited to all employees and families and individuals with relationships with a number of school systems private_schools and specified business organizations as well as individuals residing or working in the counties within which it operates t’s purposes as stated in its articles of incorporation are to promote thrift and provide low cost credit for its members t's activities include accepting deposits from and maintaining the accounts and savings of its members these deposit accounts include savings or share accounts on which members earn periodic dividends credited to the accounts and share draft accounts which are transaction accounts similar to bank checking accounts t represents that its day-to-day business operations differ from conventional banking institutions in several ways t states that it conducts its business to reflect its non-profit mutual structure t makes loans to its members and states that many borrowers have low incomes and might not otherwise qualify for credit from conventional for-profit banks t also represents that it regularly issues loans for very small amounts such as loans for auto repairs which are typically not made by for-profit banks t indicates that it serves smaller communities than those served by for-profit banks t also indicates that because of its mutual nor-profit operation all members not just those maintaining high minimum balances are able to earn competitive rates on their deposits and pay low banking fees t represents that in order to maintain its financial viability and continue to satisfy its stated purposes of promoting thrift and providing a source of low cost credit it has endeavored to become a full service financial_institution consequently t offers more than just demand deposits and loans currently t makes ad d insurance group life health and cancer insurance and car warranties available to its members other types of insurance t makes available to its members are cpi and credit life and credit disability insurance in connection with several loan programs the different types of insurance are described in more detail below t also sells checks to its members all of these products are underwritten or otherwise provided by third-party insurance_companies or other third-party vendors in each case t makes its members aware of the purpose and availability of these products answers members’ questions about the products or refers the member to the vendor for additional information and with respect to some of the products obtains and submits applications for coverage premium payments and claims during the years at issue t made the following types of loans personal mortgage vehicle and other secured and unsecured loans the majority of the loans were loans were personal mortgage and vehicle in a total of - loans made and were made and of these loans were collateralized in a total of of these loans were collateralized - the default tate on these loans as a percentage of total loans for the years at issue was less thar t filed form 990-t unrelated_business_income_tax return for both years however the amounts derived from the sale of the products discussed herein were not included as income derived from unrelated_trade_or_business a sale of ad d insurance t offers ad d insurance to its members t states that providing this insurance is an activity that is beyond the scope of services directly associated with members’ monetary deposits and loans made to members rather the provision of ad d insurance is a financial security activity that is offered to -members under the terms of the ad d policy if the member has an accident that triggers a claim meeting the terms of the policy then the member or the in member's beneficiary receive specified insurance payments under the policy the case of accidental death the member’s beneficiary would receive payments in the case of dismemberment the member would receive payments t markets and sells ad d insurance to its members under a policy issued t has offered the program since t makes its members aware of the by u purpose and availability of ad d insurance answers members’ questions about the product refers the member to u for additional information if it is needed and obtains and submits applications for coverage premium payment and claims t receives an administrative allowance for ad d insurance based on services provided by t the maximum reimbursement is collected of gross premiums t did not provide and states that it does not track the number of ad d policies sold during the years at issue the total number of insured at the end of the years at issue is claims written t provided no information regarding number of b _- sale of group life health and cancer insurance markets and sells group life health and cancer insurance to its noo membership t collects and remits the premiums to an insurance_company_group life_insurance administrative reimbursements to t are of gross -' premiums collected cancer insurance administrative reimbursements to t are _per policy per quarterly billing no information regarding administrative reimbursements was provided by t on health insurance - t states that records are not available for the number of group life health and cancer insurance policies actually sold during the years at issue these products are offered to the entire membership and have no direct relationship with the lending area c sale of credit life and credit disability insurance t offers its member borrowers the opportunity to purchase credit life and credit disability insurance on certain loans t is a party to and beneficiary under standard group credit policies with a third party insurance_company under these policies a member-borrower who obtains a loan mortgages and other loans secured_by real_estate are often excluded may if he or she chooses obtain credit life and credit disability insurance which pays the loan installments during the period of physical disability which impacts the borrower's employment a loan officer informs each member-borrower of the availability of credit life and credit disability insurance coverage and if the member-borrower elects to obtain the coverage the premium charge is added to the borrower's loan balance obtaining the credit life and credit disability insurance coverage is never a condition of the member's receiving the loan as reflected in the group credit insurance_policy and letter agreements the credit disability coverage is standard coverage that provides that the insurer will repay the balance of a member's loan up to a dollar_figure policy limit the maximum loan duration covered i sec_120 months and only credit_union members are eligible t does not offer credit disability insurance in connection with overdraft protection home equity loans and real_estate loans under the terms of the policy t is also reimbursed for its administrative expenses in connection with its performance of the prescribed duties as the policyholder t’s employees perform the following duties with respect to the credit disability insurance program e during the loan process and as part of the loan transaction itsef explain - the insurance program to member-borrowers process insurance applications collect and forward the premiums to the insurance_company receive and forward claims claims can be filed directly by the member- borrower to the insurance_company and - e e e e answer member-borrowers’ questions t's staff may recommend that the member opt to obtain coverage in situations where coverage appears beneficial based on the level of personal and family resources available for loan repayment in the event of disability the credit life and credit disability insurance coverage requires monthly premium payments the charges are calculated by t and added to the member's loan balance t remits the premiums it has collected less its expenses as noted above to the insurance_company ‘to t's commission for its role in coverage issuance and policy administration is percent of the premiums written for credit insurance this percentage is based on an agreement between t and the insurance_company at the time the insurance was purchased t pays bonuses to employees based on an amount per policy sold the percentage of members opting for credit insurance for was t states that records are not available for t did not approximately -provide information regarding number of loans covered by credit insurance during both years d sale of car warranties t offers members car warranties v a for-profit entity sells extended car warranties car warranties typically cover the cost of certain types of repairs to a car for a specified amount of time and mileage usually extending the time and mileage of a manufacturer’s warranty in the case of a new car or a fairly new - used car t has a working arrangement with v to refer members who are interested in buying a car warranty to v t entered into an agreement with v the agreement provides that t would allow v to make its car warranty program available to t’s members along with creating and disseminating marketing materials for v t provides v with office space on t’s premises to make the marketing materials and applications available to t’s membership during the new and used car loan process t's employees offer v car warranties to members t’s employees explain to the member the benefits of purchasing a car warranty they explain the terms of the warranty they provide the member with brochures which assist in selling the warranty they compute the loan payment with and without warranty coverage finally they receive and forward warranty applications to v and assist members in obtaining warranty refunds under the agreement v pays t' for each warranty sold there were car warranties sold in and _- sold in less than opted for a car warranty during each of the years at issue no loans were denied - based on a member’s failure to purchase a car warranty of members e - pl as a condition of the loan members are required to maintain car if a member's insurance insurance on vehicles which are financed through t coverage is canceled or the member cannot otherwise obtain insurance t purchases cpi the cost of the insurance is added to the member's loan the insurance is purchased in order to protect the credit union’s interest in the property if the vehicle is damaged or stolen t itself is the insured under the policy a typical cpi policy provides that coverage is triggered with respect to any borrower who fails to maintain insurance against physical damage to his or her own loan collateral if a borrower’s own insurance on the collateral lapses through failure to pay insurance premiums or for any other reason cpi is automatically extended to that property this type of insurance is never chosen by the borrower instead the insurance is force-placed on the borrower that is the borrower is forced to pay the premiums for the insurance once its application is triggered as part of his or her regular loan payment installment or as a separate monthly charge the insurance_policy provides that t will be reimbursed for the administrative expenses associated with operating a cpi tracking and placement program the basis for computing the reimbursement is the number of eligible me collateral loans cpi has been offered for over twenty years cpi reimbursements are - ‘ of premiums no information was provided calculated atno more than' _ regarding number of cpi policies sold during the years at issue f sale of checks t has an agreement with w whereby t agrees to market and or sell w's checks to its members pursuant to the contract t agrees to use its best efforts to place orders for all of its members’ requirements for checks and check-related products w provides the base price of member's checks and t debits members’ accounts for the cost of the checks t receives a commission from the sales - t provides its membership with brochures and order forms and answers questions regarding w's products t informs members that they can order checks directly from other vendors if a member inquires about purchasing checks from another company t states that it is an option available to the member a member can purchase checks directly from other vendors by mail phone or over the internet the commissions received by t for selling checks constituted less than percent of t’s total gross_income law sec_501 of the internal_revenue_code code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code specifically exempts from federal_income_tax credit unions without capital stock organized and operated for mutual purposes and without profit sec_1 c -1 of the income_tax regulations regulations provides in part that credit unions other than federal credit unions described in sec_501 of the code without capital stock organized and operated for mutual purposes and without profit are exempt from tax under sec_501 a state -chartered credit unions were first acknowledged as exempt from federal_income_tax in a opinion of the attorney_general the attorney_general considered credit unions organized under the laws of the commonwealth of massachusetts the attorney general’s opinion described the purposes of credit unions existing at that time lt is apparent that the purpose of these financial associations is to help people save and to assist those in need of financial help whose credit may not be established at the larger banks in reality they are fundamentally similar and supplemental to the existing agencies for promoting thrift namely the savings banks and cooperative banks except on a much smaller scale the attorney general's opinion also described some of the operations of credit unions-making loans in appropriate amounts to members on which a low rate of interest is charged and that p rompt payment of obligations is a _ fundamental requirement the opinion described in detail the procedures by which members’ savings were held by the credit_union and how the members earned interest on their deposits the opinion also pointed to the democratic character of the governance of these early credit unions by their members at the annual meeting of the association each member shareholder and depositor has but one vote - after review of the features and operations of these early massachusetts ctedit unions the attorney general's opinion held that state-chartered credit unions would be exempt from federal_income_tax see u s op atty gen the legal analysis of the attorney general's opinion was adopted in treasury regulations issued in and this remained the official basis for the tax exempt status of state-chartered credit unions until the revenue act of granted express statutory tax-exempt status to state -chartered credit unions however the revenue act of removed tax exemption from savings and the legislative loan associations cooperative banks and mutual_savings_banks history of the act suggests that the reason these entities lost their exemption was because of their increasing similarity to commercial banks and the resulting loss of their original characteristic of mutuality specifically referring to the early days of these institutions the legislative_history states the fact that the members were both the borrowers and the lenders was the essence of the mutuality of these organizations see generally s rep no date reprinted in u s code cong ad svc present-day sec_501 - as enacted in - incorporates the requirements of mutuality and nor-profit operation which formed the basis for the attorney general’s recognition of credit unions’ taxexempt status in accordingly the basic purposes of the credit_union tax exemption remain essentially the same today as they were in based on the attorney general's opinion the basis for exemption is the provision of savings accounts and loans to members who may not be served by banks in a non-profit and mutual manner sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means with certain modifications the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_513 of the code defines the term unrelated_trade_or_business in the case of any organization subject_to tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is with certain exceptions includable in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations states that in determining whether a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities are conducted and the manner in which they are pursued hence for example specific business activities will ordinarily be deemed regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income is derived from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a strong one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes whether activities contribute importantly to an organization's exempt purposes dépends in each case upon the facts and circumstances involved in 693_f2d_525 5th cir a business ledigue described in sec_501 of the code engaged in several activities including the endorsement of insurance to its members the court analyzed whether these activities were substantially related to the business league's exempt_purpose under sec_501 of advancing the credit_union - movement in order to determine whether income generated from those activities resulted in unrelated_business_income to the business league n its analysis the court stated that the substantial relationship’ determination is necessarily a fact- based inquiry id pincite the court also noted that the regulations under sec_513 require a case-by-case identification of the exempt_purpose an analysis of how the activity contributes to that purpose and an examination of the scale on which the activity is conducted the league promoted the purchase of insurance policies from a particular carrier providing the carrier with convenient services in the marketing and administration of its programs the court stated that the league's endorsement of group_insurance plans was principally motivated by a desire to raise revenue the court also discussed at length the distinction between group and individual benefit the court said the distinction between inherently group benefits and individual benefits is analogous to the aggregate entity concept familiar in partnership_taxation just as a member of a partnership may enjoy benefits in his separate capacities as partner and normpartner so may a member of the league may enjoy benefits both as a only those league member and as an individual credit_union activities that benefit the credit unions in their capacities as league members can be considered substantially related to this group benefit standard the league’s exempt_function also accords with the requirement that a business league seek to improve the conditions of an entire line_of_business rather see treas than perform discrete services for individuals reg sec_1_501_c_6_-1 when the activities of a business league are directed toward the achievement of the common business_interest of its members the benefits that accrue to its members are inherently group benefits id pincite the court continued its analysis by stating that insurance endorsement and administration is not the sort of unique activity that satisfies the substantial relationship_test nor are its benefits group-related md pincite rather than merely advising members of the availability and desirability of insurance coverage to credit unions generally the league promoted the purchase of polices from a particular carrier the court affirmed the district court's rationale that the league’s insurance activities did little more than generate revenue because the league’s endorsement was basically a fundraising activity it was by definition unrelated business activity under sec_513 md pincite therefore the court concluded that the league’s insurance activities were not substantially related to its tax-exempt purpose of advancing the credit_union movement rather the connection between the furtherance of the credit_union movement and the selling of insurance was at best tangential in 78_tc_246 aff'd 726_f2d_1097 cir the court held that promotional and administrative fees and an experience rating reserve refund received by a business league described in sec_501 of the code for promoting group_insurance programs for its members constituted unrelated business taxable in holding that the business league's activities income under sec_512 _ were not substantially related the court considered whether the league’s insurance activities contributed importantly to the league’s exempt_purpose of advancing the common business interests of independent insurance agents the court stated the burden is on the taxpayer to show that the challenged activities contribute directly and importantly to the improvement of conditions in a particular line_of_business the court noted that the petitioner’s insurance activities did little more than generate revenue for the association and provided members with a convenient and economical service in the operation of their agencies as such they stood in sharp contrast to petitioner's educational and legislative activities which served the broader purpose of improving the general business environment in which insurance agents operated thus the court found petitioner's activity of promoting insurance was not substantially related to its exempt_purpose - in la caisse popu563_f2d_505 1st cir the government unsuccessfully challenged the exempt status under sec_501 of the code of an organization chartered as a credit_union by the state of new hampshire the government maintained that the organization was not exempt because it offered a wide variety of services typically offered by nonexempt full service banks and was therefore not organized or operated as a credit_union among these services were checking accounts mortgage loans banking by mail safe deposit boxes and a night depository this case focused solely on the taxpayer's exemption under sec_501 and did not address the provisions of sec_511 through in 646_fsupp_1199 n d ala a credit_union described in sec_501 of the code offered cancer and group_life_insurance to its individual members the issue was whether commissions the credit_union received from servicing these particular types of insurance policies constituted unrelated_business_income under sec_512 the court did not reach the issue for jurisdictional reasons however it stated in a footnote that the petitioner would have lost on the merits of this issue because the policies benefited the insured without any reference to the member's loans or accounts with the credit_union that court stated in dicta that cancer and group_life_insurance offered by a credit_union to its members would result in unrelated business table income for the following reasons os - petitioner earned commissions for servicing cancer and group_life_insurance policies these policies were for the express benefit of the insured without any reference to the member's loans or accounts with the credit_union petitioner derived no benefit from the policies other than commission on the sale of said policies earned from the insurance_companies which issued the policies the sale of the cancer and group_life_insurance policies referred to had no substantial causal relationship to petitioner’s exempt purposes and the sale of the policies bore no relationship to petitioner's _ function as a credit_union id pincite n revrul_69_282 1969_1_cb_155 provides that an organization mustbe formed and operated under the state law governing the formation of credit unions to qualify for exemption under sec_501 of the code as a state- chartered credit_union revrul_72_37 1972_1_cb_152 provides that to qualify as a credit_union_exempt from income_tax under sec_501 a of the code an organization must in addition to being formed and operated under a state credit_union law operate without profit and for the mutual benefit of its members the revenue_ruling clarified revrul_69_282 stating that a state charter is a threshold requirement for exemption but not the sole requirement revrul_60_228 1960_1_cb_200 interprets the substantially related - requirement of sec_513 an organization exempt from federal_income_tax as an agricultural_organization described in sec_501 c of the code promoted wider insurance coverage among its members and other local farmers including life casualty and fire insurance the insurance programs are provided by several insurance_companies but the organization’s administrative a nd secretarial staff is assigned to the work the organization receives an overall fee from the insurance_company for office and other services rendered them in connection with the insurance programs the revenue_ruling provides that a - trade_or_business is substantially related to an organization’s exempt_activities if the principal purpose of the trade_or_business furthers these exempt purposes however in this case such activities are not usually associated with the functions of an agricultural_organization and normally would not be carried on by such an organization in furtherance of its exempt purposes therefore these activities are not substantially related to the organization’s exempt purposes thus the income resulting from these activities is subject_to tax under sec_511 analysis in determining whether an income-producing activity is an unrelated_trade_or_business it is necessary to show that there is a trade_or_business the trade_or_business is regularly carried on and the conduct of the trade_or_business is not substantially related to the organization's exempt_purpose or function see sec_1_513-1 a of the regulations t has agreed that the activities at issue are trades_or_businesses that are regularly carried on ’ therefore the sole issue is whether each activity is substantially related to the organization’s achievement of its exempt purposes gross_income is derived from an unrelated_trade_or_business if the conduct of the trade_or_business is not substantially related other than through production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations determination of the substantial relationship issue requires an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes id the regulations further state that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those -purposes section dollar_figure d of the regulations see also profi ins agents of michigan supra insurance activity was not substantially related because activity did little more than generate revenue and provide members with a service - and did not further taxpayer's exempt_purpose of improving business conditions and louisiana credit_union league supra league's endorsement of group_insurance plans was principally motivated by a desire to raise revenue and at best was only tangentially related to the furtherance of the league’s exempt_purpose of improving business conditions of one or more lines of business the court found the requisite substantial relationship lacking - - for t’s activities to escape taxation as unrelated_business_income the activities must contribute directly and importantly to the accomplishment of one or more of t’s exempt purposes-promotion of thrift and providing low cost credit for its members through mutual and nonprofit operation sec_1_513-1 of the regulafons see also profl ins agents of michigan supra we address each of the activities below _ ad d insurance t argues that making ad d insurance available to members is substantially related to the credit union’s exempt_purpose of promoting thrift by providing basic financial protection to members on a mutual basis t also argues that ad d insurance facilitates prompt repayment of loans on a mutual basis by protecting the individual member's financial security the facts do not show how t's sales of ad d insurance contribute directly and importantly to t’s exempt purposes t has not demonstrated that sales of ‘ ad d insurance encourage savings by members who purchase it t has also not provided information showing that the sale of ad d insurance aids a member in obtaining credit or reduces the cost of providing credit to members the facts do not demonstrate that the sale of ad d insurance to individual members advances t’s mutual operation ad d insurance provides a financial protection to an individual the individual's purchase of the ad d insurance does not provide a benefit to the members as a whole the legislative_history of sec_501 of the code indicates that mutuality is tied to the same members being the borrowers and lenders in loan transactions rather than the general principles that t espouses s rep no date t has not stated how the sale of ad d insurance to an individual provides a mutual benefit to t members the facts also do not show how sale of ad d insurance benefits the members of the credit_union as a whole a member may if a member purchase ad d insurance without obtaining credit or a loan from t of t receives accidental dismemberment insurance payments the member may use the insurance payments as he or she wishes rather than saving them or in the case of accidental death the member's paying off an obligation to t beneficiary may or may not be a member of t and also may use the payments as he or she desires in alabama central credit_union supra the court stated in dicta several in this case t factors cited above relevant to the substantially related inquiry earns commissions for servicing ad d insurance policies sells policies for the express benefit of the insured without any reference to the member's - loans or accounts with the credit_union derives no benefit from the policies other than commission on the sale of the policies earned from the insurance_companies which issued the policies the sale of the insurance policies referred to has no substantial causal relationship to t's exempt purposes and the sale of the policies bears no relationship to t’s function as a credit_union based on all of the facts and circumstances t’s activities with respect to the sale of ad d insurance do not contribute importantly to accomplishing t's exempt purposes the ad d insurance sold benefits an individual and t receives no benefit other than the production_of_income therefore the sale of ad d insurance is not substantially related to t’s exempt purposes and amounts received therefrom are subject_to unrelated_business_income_tax ubit group life health and cancer insurance t argues that the sale ofgroup life health and cancer insurance to members is substantially related to its exempt_purpose of promoting thrift because it provides basic financial protection to members on a mutual basis t further argues that making cancer insurance available to protect ts members against the potential financial and personal ravages associated with a life- threatening disease contributes importantly to the promotion of thrift and facilitation of prompt repayment of loans on a mutual basis by protecting members’ financial security the facts do not show how sales of group life health and cancer insurance contribute directly and importantly to t’s exempt_purpose t does not state how the sale of group life health and cancer insurance provides a mutual benefit to t’s members t has notshown that sales of group life heaith and cancer insurance encourage savings by members who purchase it the insurance does not provide any incentive or support for saving nor does it aid a member in seeking and obtaining a loan there are no facts showing that sale of such insurance has reduced the cost of providing credit to all members or benefited the membership as a whole in any way again a member's purchase of group life health and cancer insurance provides financial protection to an individual that does not benefit members as a whole other than through the production_of_income regarding prompt repayment of loans the facts do not show how group life health and cancer insurance contribute to the individual member's repayment of joans a member who has group life health and cancer insurance may not even have a loan through t member may spend the insurance payments as he or she wishes rather than in the case of a beneficiary the saving them or paying off an obligation to t beneficiary may or may not be a member of t and is also free to spend the payments as he or she desires ifa member of t receives insurance payments the applying the factors of alabama central credit_union supra t earns commissions for servicing the group life health and cancer insurance policies sells policies for the express benefit of the insured without any reference to the member's loans or accounts with the credit uniory derives no benefit from the policies other than commission on the sale of the policies earned from the insurance_companies that issued the policies the sale of the insurance policies referred to has no substantial causal relationship to t's exempt purposes and the sale of the policies bears no relationship to t’s function as a credit_union based on all of the facts and circumstances t’s activities with respect to the sale of group life health and cancer insurance do not contribute importantly to accomplishing t's exempt purposes the facts do not show how the sale of group life health and cancer insurance contributes to t’s exempt purposes of promoting thrift and providing low cost credit the sale of group life health and cancer insurance does little more than produce income for t therefore the sale ofjgtoup life health and cancer insurance is not substantially related to t’s - exempt purposes and amounts received therefrom are subject_to ubit credit life and credit disability t argues that the sale of credit life and credit disability insurance is directly _ related to the credit union’s specific exempt purposes of fostering thrift among the members including both the extension of credit to members on reasonable terms and encouraging savings among the members and providing services to members on a mutual basis t further maintains that credit insurance which is an integral part of a member loan transaction is a mechanism for assuring the prompt repayment of debts in situations where the financial resources of the borrower and the borrower’s family become strained as a result of disability the facts do not show how sales of credit life and credit disability insurance contribute directly and importantly to accomplishing t’s exempt purposes neither credit life_insurance nor credit disability insurance is required in fact credit life and credit disability insurance are not for the approval of a loan available to members on certain types of loans such as mortgage and other real_estate loans the member decides whether to purchase credit life and or credit disability insurance based on his or her own assessment of whether the insurance will provide a benefit to that individual member the individual member benefits in that the member need not worry about paying a loan to t in the event of death or disability while there is also a benefit to the credit_union as the beneficiary the facts do not show how the sale of credit life and credit disability insurance otherwise contributes importantly and directly to - accomplishing t’s exempt purposes other than through the production_of_income availability of credit life and credit disability insurance does not encourage savings or assist t in offering low cost credit t does not take into consideration the need for this insurance by -members t performs no studies to determine which members may need credit disability insurance and there is no required corresponding counseling to members who may have more need than others although t’s staff may recommend insurance based on the level of personal and family resources these recommendations are not mandatory in specific cases and coverage isnot required in these cases additionally t’s arguments do not address the fact that bonuses are paid to employees based on the number of policies sold providing a profit-motive incentive to t’s employees rather than a membership benefit as a whole in addition t’s commissions are high insurance is voluntary and has no bearing on approval the percentage of members opting for credit insurance for was approximately records were not provided by t regarding this fact further shows that individual benefit-to the selling employee-is the primary benefit of offering the insurance percent of premiums_paid because the applying the factors of alabama central credit_union supra t earns commissions for providing credit life and credit disability insurance sells policies for the express benefit of the insured albeit with reference to a member's loan with the credit_union derives some benefit from the credit life and credit disability insurance but the primary benefit is production_of_income both through the commission on the sale of the insurance earned and the bonuses paid to t employees the insurance referred to has no substantial causal relationship to t’s exempt purposes and the insurance bears no relationship to t’s function as a credit_union looking at the facts with respect to the credit life and credit disability insurance the sale of such insurance is not substantially related to t’s exempt purposes the available information indicates that the sale of insurance is primarily for the purpose of generating income to t and some of its employees and for the benefit of the insured rather than for the benefit of t’s membership based on all of the facts and circumstances t's activities with respect to the sale of credit life and credit disability insurance do not contribute importantly to accomplishing t’s exempt purposes therefore the sale of credit life and credit disability ins urance is not substantially related to t’s exempt purposes and amounts received therefrom are subject_to ubit car warranties t argues that making car warranties available to members is substantially related to what it believes is the credit union’s tax-exempt purpose of providing basic financial protection to members on a mutual basis that in the case of warranties for automobiles serving as collateral for a credit_union loan the warranty protection contributes importantly to the underlying loan transaction and facilitates repayment in addition t contends the facts do not show how the sales of car warranties contribute directly and importantly to t’s exempt purposes t has not shown that car warranties encourage savings by members who have availed themselves of those programs there are no facts showing that the purchase of a car warranty has reduced the cost of providing credit to all members or benefited the membership as a whole in any way again car warranties provide a financial benefit or financial protection to an individual that does not benefit the members as a whole other than through the production_of_income the car warranties do not provide any incentive or support for saving nor does it aid a member in seeking and obtaining a loan _ it can be purchased with or without the extension of credit by t regarding prompt repayment of loans a car warranty is not tied to the individual’s loan the facts provided by t show that the purchase of a car warranty from t in connection with a loan increases the amount of the loan payment for the individual purchaser even if a car warranty is purchased in connection with a loan from t the warranty merely pays for certain car repairs for an individual's it does nothing to further the credit union’s exempt_purpose of promoting car thrift and providing access to credit applying the factors of alabama central credit_union supra t earns fees for selling car warranties car warranties are for the express benefit of the individual without any reference to the member's loans or accounts with the credit_union derives no benefit from the car warranties other than commission on the sale of car warranties earned from the company that provided the car warranties the car warranties referred to have no substantial causal relationship to petitioner’s exempt purposes and the car warranties bear no relationship to t’s function as a credit_union based on all of the facts and circumstances t’s activities with respect to the sale of car warranties do not contribute importantly to t’s exempt purposes therefore the sale of car warranties are not substantially related to t’s exempt purposes and amounts received therefrom are subject_to ubit cpi because the sale of cpi furthers t’s exempt purposes the income resulting therefrom is not subject_to ubit cpi protects t as a lender against physical damage to loan collateral primarily automobiles and real_estate during periods in which a borrower fails to maintain his or her own insurance on the property the borrower is forced to pay the premiums for the cpi once its application is triggered as part of his or her regular loan payment installment or as a separate monthly charge t is the named insured under the policy a loan will not be made unless the member agrees to the imposition of cpi in the event the member is unable to provide proof of valid insurance therefore the sale of cpi to t’s member-borrowers is substantially related to t’s exempt purposes of providing access to credit for its members check sales because the sale of checks furthers t’s exempt purposes the income resulting therefrom is not subject_to ubit checks allow members access to their funds held on deposit accepting member funds for deposit including jit yin allowing the members access to those funds is obviously a critical and central exempt_function of a credit_union therefore the sale of checks to t member- borrowers is substantially related to t's exempt purposes ru for reasons set forth above we conclude that the income received by a sec_501 credit_union from the activities listed below are not substantially related to the furtherance of t’s exempt purposes and therefore are ' subject_to ubit a b cc d sale of ad d sale of group life health and cancer insurance sale of credit life and credit disability insurance sale of car warranties we also conclude the sale of cpi insurance by t to its members is substantially related to the furtherance of t’s exempt purposes and therefore is not subject_to ubit additionally we also conclude that the sale of checks by t to its members is substantially related to the furtherance of t’s exempt purposes and therefore is not subject_to ubit a copy of this technical_advice_memorandum is to be given to the taxpayer section k of the code provides that it may not be used or cited as precedent - end -
